Citation Nr: 1603962	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 4, 2012, and in excess of 70 percent on or after June 4, 2012.

2.  Entitlement a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from November 2005 to May 2009.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Philadelphia, Pennsylvania RO certified this case to the Board on appeal.

The May 2010 rating decision granted entitlement to service connection for anxiety disorder and assigned a 30 percent disability rating effective from May 2, 2009.  A subsequent August 2012 rating decision changed the Veteran's service-connected disability to PTSD, and increased the disability rating to 70 percent effective from June 4, 2012.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the increased rating claim for PTSD remains on appeal.

The Board notes that the Veteran requested a Travel Board hearing in his April 2012 VA Form 9.  A September 2013 letter informed him that such a hearing was scheduled to be held in October 2013.  However, the Veteran did not attend the scheduled hearing or subsequently request a new hearing.  Thus, there are no outstanding hearing requests.

In a February 2014 decision, the Board assumed jurisdiction over the TDIU issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 7, 2010, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depression, an anxious mood, nightmares, intrusive thoughts, avoidance behavior, chronic sleep impairment, and anger, but not occupational and social impairment with reduced reliability and productivity.

2.  From April 7, 2010 to June 4, 2012, and resolving all doubt in favor of the Veteran, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas, due to such symptoms as depression, an anxious mood, nightmares, intrusive thoughts, avoidance behavior, chronic sleep impairment, and anger, but with good insight and judgment.  

3.  On and after June 4, 2012, the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment, due to the Veteran retaining employment and maintaining some social relationships.


CONCLUSIONS OF LAW

1.  Prior to April 7, 2010, the criteria for an initial disability rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  From April 7, 2010 to June 4, 2012, the criteria for an initial disability rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  On and after June 4, 2012, the criteria for an initial disability rating in excess of 70 percent are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a letter sent to the Veteran dated in November 2009.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in May 2010.  Accordingly, the duty to notify has been satisfied.

Moreover, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in April 2010, June 2012, and June 2015 in connection with the claim on appeal.  Taken together, these VA examinations are adequate for rating purposes as they fully address the rating criteria and evidence of record that are relevant for rating his PTSD.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in June 2015.  The record does not reflect an allegation or evidence revealing any worsening of the PTSD since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the Board's February 2014 remand, the AOJ was directed to obtain any outstanding treatment records related to the Veteran's PTSD.  The AOJ subsequently obtained updated VA treatment records and associated them with the claims file.  In addition, the AOJ sent the Veteran an October 2014 letter requesting that he identify and provide authorization for the AOJ to obtain records from any healthcare providers who treated him for his PTSD.  In compliance with the Board's instructions, the AOJ also provided the Veteran with a VA Form 21-8940.  However, the Veteran did not respond to this letter.  The February 2014 remand also ordered the AOJ to schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his PTSD.  The Veteran was afforded such an examination in June 2015.  Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.  Since there has been an increased rating for PTSD during the pendency of the appeal, the Board must consider a staged rating for the claim.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

The Veteran's service connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

Initially, the Board notes that at certain points in the evidence of record, diagnoses of substance abuse and depression are noted, in addition to PTSD.  All psychiatric symptoms, however, must be attributed to the service-connected disability because a June 2012 VA examiner determined that it could not be said with certainty which symptoms were attributable to each psychiatric diagnosis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  Accordingly, no attempt is made to distinguish between the disorders in this decision.  

Background

On May 18, 2009, the Veteran underwent an evaluation for a prospective job.  The record stated that the Veteran was adequately dressed and groomed.  He was also cooperative and polite.  The Veteran displayed normal speech.  He was alert and oriented times three with coherent thought processes.  The Veteran did not have audio or visual hallucinations, delusions, or evidence of psychosis.  There was no history of suicide attempts or violence.  In addition, the Veteran denied any suicidal or homicidal ideation.  The record stated that the Veteran's thinking was positive and future-oriented.  The Veteran also reported that he was religious and spiritual.  The Veteran's license was noted to be under suspension until September 2009 as a result of a 2008 DUI.  The Veteran had been compliant with the associated classes and fines.  According to the record, the Veteran drank alcohol two to four times a month with one to two drinks at a time.  He reported that he had never had six or more drinks on one occasion in the past year.  The Veteran was not taking any medications related to mental health and did not present with any current mental health issues.  The Veteran screened negative for PTSD and depression and his use of alcohol did not meet the criteria for alcohol abuse or dependence.

On May 22, 2009, an additional evaluation was conducted related to the Veteran's prospective employment.  The Veteran displayed a clean and groomed appearance. He had clear speech, average intellect, and adequate cognition.  He had fair insight and intact judgment.  The Veteran's interactions were pleasant and appropriate.  In addition, the Veteran displayed a positive attitude and reported being motived to participate in treatment.  The Veteran reported that he had engaged in the moderate use of alcohol for the past six years.  He described his past DUI as an isolated incident.  He denied drug use.  The record also noted his denial of suicidal or homicidal ideation.  There were no indications of active psychosis, delusions, or paranoia.  He did not experience hallucinations.  The Veteran was given a GAF score of 45.

Five days later on May 27, 2009, a VA treatment record documented that the Veteran was unemployed and had no current income source.  The Veteran was married, and he stated that his relationship with his wife was good.  He also kept in contact with all six of his siblings.  His recreational activities included riding his bicycle, playing the guitar, and surfing the net.  There were no psychiatric symptoms related to depression, mania, anxiety, memory, psychosis, eating, or impulse control.  The Veteran's previously reported frequency of alcohol use was unchanged.  He still denied delusions, hallucinations, and thoughts of homicide or suicide.  At this time, no Axis I or Axis II psychiatric disorder was found.  The Veteran's GAF score was 95.  This diagnosis and GAF score were also noted on May 29, 2009.  The record stated that the Veteran was not experiencing any psychiatric symptoms, to include depression, generalized or panic anxiety, mood cycling, or mood irritability.  He was described as psychiatrically well and without any major affective, addictive, or other psychiatric illnesses.

In June 2009, the Veteran had an appropriate and well-groomed appearance.  He was alert and oriented.  There were no problems of perception.  He had logical and goal-directed thought processes.  The Veteran was still married, and he had a family support system.  He was living with his sister.  In response to a depression screen, the Veteran reported that for several days, he had felt down, depressed, or hopeless.  He also reported symptoms of PTSD, including nightmares, intrusive thoughts, and avoidance behavior related to the trauma.  The Veteran denied a history of military sexual trauma.  According to the Veteran, he drank alcohol monthly or less often.  At these times, the Veteran had three to four drinks.  Less than monthly, the Veteran consumed six or more drinks.  In July 2009, the Veteran reported that he did not feel like harming himself or others.

A September 2009 VA treatment record noted that the Veteran was alert and oriented times three.  He had an anxious mood and affect.  No abnormalities were noted in his appearance, thought processes, intellect, judgment, or insight.  The Veteran reported that he had a long history of ADHD (attention-deficit hyperactivity disorder) or ADD (attention- deficit disorder), but he had never received a formal diagnosis.  The record observed that the Veteran experienced difficulty staying still and maintaining his focus.  The Veteran reported daily intrusive thoughts related to a military sexual trauma.  He denied having thoughts or a plan related to suicide.  The GAF score was 55.

In an October 7, 2009 VA treatment record, the Veteran was noted to have some history of excessive worry and anxiety.  He also reported sleep problems, feelings of guilt, and a decrease in motivation, energy, and appetite.  However, the Veteran did not isolate himself or have difficulty maintaining interest in the things he liked.  There was some reported history of obsessive-compulsive disorder, racing thoughts, and hyper-energetic phases.  There was no history of reckless behavior, panic attacks, phobias, or psychosis.  The examiner noted nightmares, images of the trauma, an increase in startle response, and angry outbursts.  However, there was no history of flashbacks, emotional numbness, feelings of detachment, diminished interest, restricted affect, or feelings of hopelessness.  The Veteran additionally did not suffer from poor concentration or hypervigilance.  The Veteran was still unemployed.  The GAF score was 50.

One day later on October 8, 2009, the Veteran reported that he had experienced nightmares and intrusive thoughts related to an in-service trauma.  He also described having a life-long history of compulsions, such as counting things or keeping his car and home clean.  However, the Veteran denied that this behavior created any interference with his life.  In contrast to the previous record, the Veteran reported that he did have feelings of detachment or distance, emotional numbing, hypervigilance, and concentration difficulties.  The Veteran reported that he would soon be picking up his wife to live with him.  The Veteran also visited with his nephews who lived in the same region.  However, he had a hard time keeping friends.  While the Veteran stated that he could at times feel very social, he also described wanting to be alone at other times.  The Veteran was also noted to be seeking employment.  He reported having little patience for desk jobs.  During a subsequent October 13, 2009 VA Psychology Initial Vocational Assessment, the Veteran discussed his desire to attend school and work as a security guard.  The record stated that the Veteran should not have any problem finding work.

In December 2009, the Veteran's VA active problem list included impulsiveness/loss of focus/anxiety.  During a later December 2009 VA therapy session, the Veteran's mood was described as anxious, while his affect was both tearful and anxious.  He was neatly dressed and his thought processes were intact.  The Veteran reported having increased anger and irritability.  However, there was no homicidal or suicidal ideation.  No delusions or hallucinations were present.

A subsequent December 2009 VA treatment record stated that the Veteran had obsessive compulsive traits that included doing things perfectly.  The examiner noted there were no obsessions, paranoia, or delusions.  The GAF score was 59.  The Veteran was prescribed medication for his symptoms.  In January 2010, a VA treatment record described the Veteran as anxious and distressed.  He reported not sleeping well, and feeling overwhelmed.  He was working as a security guard and experiencing difficulty adjusting to this job, including the associated odd hours.  The Veteran's thought processes were intact.  He lacked homicidal or suicidal ideation.  There were no delusions or hallucinations.  The Veteran still had an anxious mood in February 2010.  His affect was anxious, dysphoric, and somewhat depressed.  The record noted that the Veteran was wearing shorts on a very cold day, and he had arrived a few minutes late to his appointment.  However, his thought processes were intact. There was no homicidal or suicidal ideation, hallucinations, or delusions.  The Veteran stated that his work schedule was better.  In addition, he was enjoying playing an instrument in a band.

An April 7, 2010 VA examination was conducted.  The Veteran presented to the examination casually dressed and appropriately groomed.  He had normal speech, an ok mood, and an appropriate affect.  The examiner noted that the Veteran displayed minimal eye contact.  The Veteran was alert and oriented to time, person, and place.  The examiner determined that his thought process was linear and goal-directed.  His judgment and insight were good, and his memory was intact.  The Veteran reported isolation, difficulty being around other men, distrust of others, and a sleep impairment.  The Veteran slept approximately four to six hours a night.  He suffered from difficulty falling asleep due to intrusive thoughts of the trauma, and he experienced frequent nightmares.  In addition, the Veteran reported difficulty focusing and concentrating.  The Veteran felt the need to keep constantly preoccupied to avoid thinking about the trauma.  The daily washing of his car was one the ways that the Veteran kept himself occupied.  The Veteran stated that he had feelings of hopelessness and depression all the time.  He reported a sense of remorse related to the trauma, and his feeling that something had been taken from him as a result.  He could also experience anger outbursts that involved the Veteran cursing, yelling, and hitting the steering wheel.  The Veteran was treating his symptoms with medication and psychotherapy.

The Veteran had been married to his wife for a year and a half, and that his military sexual trauma and his anger negatively affected his intimate relationship with his wife.  The Veteran reported, however, that "things were good."  In addition, the Veteran also was in weekly contact with his family.  Outside of his family, the Veteran reported that he did not have many friends as a result of being new to the region and his struggle to trust others.  In his free time, the Veteran enjoyed playing music, using the computer, and hiking.  Despite these relationships, the examiner noted that the Veteran no longer felt "alive and social."  The examiner determined that the Veteran had reduced reliability and productivity due to symptoms of depression.  The Veteran worked three days a week in a security job.  In this job, he experienced conflict with another male.  The Veteran reported that every two weeks, he consumed six to eight drinks of alcohol during two separate intervals in the same day.  The Veteran primarily drank alcohol when he was socializing with his family.  The examiner noted that there was no evidence of obsessions, compulsions, delusions, phobias, or suicidal or homicidal ideation.  The examiner stated that the Veteran's psychosocial impairments were evidenced by his interpersonal difficulties in occupational and social settings.  He was given a GAF score of 60.  The examiner found the Veteran competent to manage his own finances.

Later in in April 2010, a VA general medical examination described the Veteran as well-groomed and well-nourished.  The Veteran was noted to have a history of depression and anxiety.  The examination report stated that he did not have a history of interpersonal relationship difficulties, a history of confusion, a sleep impairment, memory problems, substance abuse, or panic attacks.  The Veteran did have a history of loss of control or a potential for violence.  However, the Veteran lacked homicidal or suicidal symptoms.  In May 2010, a VA treatment record noted that the Veteran had a dysphoric affect and a "droopy" mood.  He reported feeling down and arguing with his wife.  The Veteran felt relief by spending time on his computer.  He used the computer on and off for six to eight hours a day.  The record noted that the Veteran still had concentration difficulties, but he found to easier to concentrate while using the computer or playing an instrument in the band.  The record also noted that the Veteran was not being triggered as often as before.  In June 2010, the Veteran's affect and mood were unchanged.  His thought processes remained intact.  However, he reported feeling more irritable.  There was still no homicidal or suicidal ideation.  

A subsequent June 2010 VA treatment record noted that the Veteran's affect was dysphoric and his mood was upset.  He had recently obtained employment in a computer store.  He reported feeling a little trepidation that people in the store would trigger him.  The Veteran did not have homicidal or suicidal ideation.  His thought processes were intact, and no delusions or hallucinations were present.  In October 2010, the Veteran attended a VA group therapy session.  The Veteran reported that his anxiety was creating problems in his relationships.  He was attending marriage therapy with his wife.  There was still no homicidal or suicidal ideation.  The diagnosis was anxiety disorder NOS related to military sexual trauma.  In a December 2010 group therapy session record, the Veteran reported that he hoped to take a trip after the holidays.  The Veteran was noted to be an active group participant in October 2010, December 2010, February 2011, March of 2011, and April 2011.

A May 2011 VA treatment record stated that the Veteran drank one to two alcoholic drinks two to four times a month. He denied ever having six or more drinks on one occasion in the past year.  In July 2011, the Veteran reported that he was upset regarding the way that another group member had behaved when they went out to lunch together.  The record indicated that the reported behavior of the other member was in violation the group therapy rules.  The Veteran denied homicidal or suicidal ideation.  A subsequent August 2011 group therapy record noted that the other member had been asked to leave the group.

In a March 2012 VA treatment record, the Veteran was noted to be well groomed, and his behavior was friendly and cooperative.  The record documented that his speech was normal.  In addition, he had good insight and intact thought processes. There was no observable impairment in his judgment or memory.  The Veteran was still married, and he was expecting a child.  The Veteran lost his job at the computer store after working there for a year.  He stated that he had problems paying attention to the matters at hand.  He also was unable to multitask or help customers like other employees.  After losing this position, the Veteran had obtained another job at a university, but he still had the same problems.  The Veteran's sleep had improved.  He slept for six to seven hours with infrequent incidences of waking up with night sweats or nightmares.  The Veteran still had obsessive compulsive symptoms and intrusive thoughts.  He denied feeling depressed or having flashbacks.  In addition, the Veteran stated that he lost his temper almost once a day at home.  However, he denied any physical aggression.  The Veteran also denied suicidal or homicidal ideation, delusions, or hallucinations.  The GAF score was 59.  

The Veteran was provided with another VA examination on June 4, 2012.  The Veteran had symptoms of a depressed mood and anxiety.  He felt anxious daily and experienced feeling of guilt.  Two to three days a week, the Veteran felt down.  The Veteran still had a chronic sleep impairment.  He slept four to five hours a week, and he suffered from nightmares two to three days a week.  In addition to his nightmares, the examiner noted that the veteran experienced recurrent and distressing recollections of the event.  He made efforts to avoid thoughts, feelings, conversations, activities, people, or places associated with the trauma.  The examiner noted that the Veteran did not trust others, was suspicious, and felt on guard.  The Veteran experienced difficulty in crowded places or around new people.  The examiner determined that the Veteran had an inability to establish and maintain effective relationships.  The Veteran was tearful while discussing his relationships and was separated from his wife.  The Veteran stated that they could not get along, and he felt detached from her.  He also felt detached towards immediate family members.  He indicated that he did not have many friends as he did not want them to discover his military sexual trauma.  He informed the examiner that he stayed home a lot, but he enjoyed playing the guitar.

The examiner also determined that the Veteran had difficulty in adapting to stressful circumstances, including work or a worklike setting.  In addition, the examiner documented that he had difficulty in establishing and maintaining effective work and social relationships.  At the time of the examination, he was performing contract work for a temporary agency.  This work involved being a waiter or cooking.  He reported that he had lost his employment at the computer store due to his inability to perform his job responsibilities.  The Veteran found that customers or colleagues could remind him of his trauma.  He also had problems concentrating at work.  In the workplace, the Veteran felt detached, isolated, and not interested in working with other people.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, and/or mood.  She also stated that his interpersonal functioning was moderately impaired.  She explained that the Veteran's marriage and employment were negatively impacted by his PTSD symptoms of nightmares, sleep problems, and anxiety.  The Veteran informed the examiner that his medication was helpful.  No homicidal or suicidal ideation was documented.  The examiner determined that the Veteran was competent to manage his own funds.

Following this examination, a June 2012 VA treatment record described the Veteran's mood as anxious and depressed.  His affect was anxious and dysphoric.  He had intact thought processes.  The Veteran had lost his job, and he was separated from his wife.  However, the record noted that he and his wife were reconciling.  The Veteran was going to move to Pennsylvania to be with her.  The Veteran found his medication to be helpful.  He did not have hallucinations, delusions, or thoughts of homicide or suicide.  In October 2012, a VA screen for depression was negative.  The Veteran reported having nightmares, avoidance behavior, and feeling constantly on guard, watchful, or easily startled.  He denied feeling numb or detached from others, activities, or his surroundings.  The Veteran was alert and oriented times three.  His appearance was within normal limits.  He had a normal affect and judgment.  The Veteran denied having suicidal ideation.  In another October 2012 VA treatment record, the Veteran reported living with his wife and attending barber's school.  He was also connected to VA psychiatry services in Pennsylvania.  In November 2012, the Veteran's wife called VA to inquire about counseling for marital problems. 

In April 2013, a VA treatment record described the Veteran's mood as chronically dysthymic.  The record stated that the Veteran's mood and affect demonstrated chronically low-level depression.  He was alert and maintained a stable level of consciousness throughout the interview.  He had normal speech.  The Veteran's judgment and insight were fair.  His thought process was linear and goal-directed.  No cognitive impairment was found.  He was cooperative during the appointment.  The record also observed that the Veteran interacted pleasantly with his infant son.  The record indicated that he had been charged with a DUI in February 2013.  There was no evidence of hallucinations, delusion, or paranoia.  The Veteran denied suicidal or homicidal ideation.  He was given a GAF score of 55.  In June 2013, the Veteran requested a change in his medication as it was not helping his attention and concentration.  He denied suicidal or homicidal ideation.

In December 2013, a VA treatment record noted that the Veteran was incarcerated.  He was facing a drug-related charge from 2013 and a probation violation.  Before his incarceration, the Veteran had completed barber school and obtained employment.  The Veteran liked this employment, but he lost his job after being incarcerated.  In March 2014, a VA treatment record stated that the Veteran had been released from prison that same month.  The Veteran reported that his recent experience of being incarcerated triggered memories his trauma.  The Veteran was facing legal, marital, and financial stressors.  His symptoms included re-experiencing, hyperarousal, avoidance, negative feelings, and negative beliefs about himself or the world.  The Veteran had a casual appearance and a cooperative attitude.  His affect was unremarkable, but his mood was dysphoric and mildly anxious.  The Veteran was alert and oriented times four.  His speech and thinking were unremarkable.  His attention was within normal limits.  However, the record stated that the Veteran's short-term memory regarding recent events was impaired.  The Veteran stated that he was constantly depressed and having trouble making decisions.  He also reported having panic attacks.  The Veteran was not considered to be at imminent risk of harming himself or others.  There were no hallucinations or delusions.  

An April 2014 VA treatment record stated that the Veteran had a good mood and appropriate affect.  He was alert and oriented times four.  His thought processes were described as clear and goal-oriented.  He displayed normal speech, insight, and judgment.  His appearance was casual, and he had normal hygiene and grooming.  The Veteran denied having perceptual distortions or hallucinations.  He also denied any suicidal ideation.  The Veteran denied suicidal or homicidal ideation.  In May 2014, a VA social work case management note stated that the Veteran was living his wife.  The social worker determined that the Veteran did not have drug problems, but alcohol was a problem area.  The social worker did not find any deficits in terms of vocational skills or social and recreational areas.

During a June 2014 VA drug and alcohol evaluation, the Veteran was described as casually dressed with clear and logical thoughts.  The Veteran reported that he had not used marijuana or alcohol since his incarceration.  He denied suicidal ideation.  He was given a diagnosis of cannabis use disorder in early remission.  The record noted that the Veteran appeared to be working on positive changes, and he had a positive support system that included his wife, family, and friends.  In October 2014, a VA treatment record's assessment stated that the Veteran was facing legal charges in Pennsylvania.  He expressed interest in applying to a Veterans Treatment Court.

A June 2015 VA examination was conducted.  The Veteran behaved cooperatively during the examination.  His speech was normal, and he fell within the average range of intellectual functioning.  The examiner described the Veteran's affect and mood as depressed and anxious.  The severity of his depression was near-continuous, and it affected the ability to function independently, appropriately, and effectively.  The Veteran was documented as having suicidal ideation that was episodic and without a plan or intent.  No suicidal ideation was present at the time of the examination.  However, he did not have psychotic thoughts.  The VA examiner found that the Veteran experienced intense or prolonged psychological distress as well as marked physiological reactions to cues related to the trauma.  The Veteran still had feelings of detachment or estrangement from others.  The examiner also found that the Veteran was persistently unable to experience positive emotions.  He had a persistent and negative emotional state as well as beliefs about himself, others, or the world that were persistent and negative.  The Veteran experienced a markedly diminished interest in significant activities.

The examiner also reported that Veteran had marked irritability, verbal aggressiveness, and anger outbursts.  In addition, he showed suspiciousness, impaired judgment, and reckless or self-destructive behavior.  The Veteran had been arrested for a DUI in 2013, and he spent over five months in jail.  He was on probation and had lost his driver's license for a year.  The examiner noted that the Veteran had discontinued his psychiatric treatment in 2014 as a result of problems he experienced with incarceration, transportation, and lack of motivation.  The examiner noted that the Veteran was still married.  In addition, he had a child with his wife.  The Veteran was living with his wife in Pennsylvania after moving from Texas in 2012.  He informed the examiner that his marital relationship had been strained by substance use, legal problems, social isolation, and difficulties with physical intimacy.  Other than work relationships, the Veteran had limited social contacts.  The Veteran had attended barber school and he had been employed for approximately eighteen months.  The Veteran was maintaining his current employment, but he was worried that the previous issues he faced at work due to anxiety and irritability would also affect his current employment.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, and/or mood.  The examiner found the Veteran capable of managing his financial affairs.

Analysis

Prior to April 7, 2010, the Board finds that the aforementioned lay and medical evidence reflects that the Veteran symptoms are best reflected by a 30 percent rating.  Thus, the next higher rating of 50 percent is not warranted for this period.

As previously discussed, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Regarding occupational impairment, the Veteran was unemployed but an October 2009 VA vocational assessment noted he should not have any problems finding work.  He was employed by January 2010, as a security guard.  He reported problems adjusting.  But by February 2010, he reported that his work schedule was better.  Regarding social impairment, the Veteran reported in October 2009 that he had decreased motivation and difficulty keeping friends.  In May 2009, however, the Veteran reported a good relationship with his wife and that he was in contact with all six of his siblings.  He also engaged in recreational activities.  In June 2009, he remained married. In October r2009, he reported that he was in contact with his nephew, and that his wife was moving to be with him.  These findings, when considered in conjunction with the severity of the Veteran's symptoms do not reflect that these symptoms caused occupational and social impairment with reduced reliability and productivity.

Moreover, the Veteran's symptoms during this period were not of the severity or frequency to justify a 50 percent evaluation.  The Veteran's speech was described as normal in May 2009, and the other treatment records from this period do not reflect otherwise.  There were no reports of panic attacks.  The Board notes the Veteran's reports of concentration difficulties in October 2009.  However, the Veteran did not report that he had difficulty understanding complex commands, and the evidence does not demonstrate that this issue was present.  Indeed, the Veteran was noted during this period as having normal thought processes, intellect, insight, and judgment.  No abnormality in short or long-term memory was documented.

The Board also acknowledges the records during this period that documented obsessive and compulsive behavior.  However, the Veteran has not indicated that this behavior interfered with routine activities.  Although he reported in December 2009 that he used to be delayed by the need to iron his clothes in the military, he did not report that his behavior after separation caused any similar type of inconvenience.  In fact, the Veteran denied that his compulsions caused any interference in his life in October 2009.  

The Board has also considered the Veteran's GAF scores during this period.  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight expected impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores of 81 to 90 reflect absent or minimal symptoms.  GAF scores from 91 to 100 represent superior functioning in a wide range of activities.  

The Veteran's GAF scores during this period ranged from 45 to 95.  These scores reflect serious symptoms to superior functioning.  The Board finds that these scores are best reflected by the 30 percent rating and do not mandate the assignment of a 50 percent rating.  Additionally, when the GAF scores are considered as part of the overall social and occupational functioning picture, the Board finds that the descriptions in the treatment records and the explanations of the medical professionals are the most probative evidence of the Veteran's psychological symptomatology.  The Board also notes the October 2009 VA treatment record in which the Veteran indicated that he may not have reported his full disability picture in all of the treatment records during this period.  However, the Board finds that the reported symptoms in the records both before and after this statement do not justify a disability rating higher than 30 percent. 

For the foregoing reasons, the Board finds that the rating criteria for the next higher 50 percent disability evaluation have not been met at any point during the period prior to April 7, 2010.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-55.

Beginning on April 7, 2010, however, the Board finds that a 50 percent rating, but no higher, should be granted.  The symptoms that were documented during the April 7, 2010 VA examination reflected occupational and social impairment with reduced reliability and productivity.  Notably, the April 2010 VA examiner determined that the Veteran's depression caused reduced reliability and productivity.  The VA examiner also noted that the Veteran's symptoms were reflected in the interpersonal difficulties that he experienced in occupational and social settings.  In terms of social relationships, the Veteran reported having difficulties in establishing and maintaining friendships in addition to his marital relationship.  The Veteran described arguing with his wife in April 2010, and they were later noted to be attending marriage therapy in October 2010.  At work, the Veteran described having conflict with a male colleague during the April 2010 VA examination.  By March 2012, the Veteran reported that he had lost a job partly due his inability to help customers like other employees.  At that time, he was still experiencing the same difficulties in a new job.  Thus, it is clear that the Veteran's symptoms created an occupational and social impairment with reduced reliability and productivity.

The Veteran displayed some, but not all, of the symptoms listed as examples under the 50 percent rating criteria.  Resolving all doubt in favor of the Veteran, the Boards finds that the overall level of impairment during this period is best reflected by a disability rating of 50 percent.

A 70 percent rating is not warranted as the Veteran did not display occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

As noted above, the Veteran experienced difficulty in establishing and maintaining effective work and social relationships during this period.  However, the evidence does not demonstrate an inability to establish and maintain effective relationships.  Despite his marital problems, the Veteran informed the April 2010 VA examiner that his marital relationship was good.  He maintained contact with his family members.  Even though the Veteran lost his job at a computer store partly as a result of his ability to deal with customers, he was able to obtain another position.  Thus, while the Veteran had difficulty with relationships in both the work and social sphere, he demonstrated his ability to establish and maintain relationships in both settings.  He also did not experience deficiencies in most areas, as the medical records noted good or intact judgment and thinking in April 2010 and March 2012.  

In addition, while Veteran reported that he experienced constant depression in April 2010, the evidence does not support that this symptom prevented him from functioning independently, appropriately, and effectively.  The Veteran was noted to have an appropriate affect during his April 2010 VA examination.  He demonstrated friendly and cooperative behavior in March 2012.  Moreover, the Veteran denied feeling depressed in March 2012.  The evidence also does not reflect obsessional rituals that interfere with routine activities.  Despite the Veteran's report that he washed his car daily, the April 2010 VA examiner noted that there was no evidence of obsessions or compulsions.  Although the March 2012 VA treatment record documented obsessive compulsive symptoms, there is no indication that these symptoms affected the Veteran's ability engage in routine activities.

The Board notes that the Veteran reported anger outbursts in April 2010 and frequently losing his temper in March 2012.  In addition, the April 2010 general medical VA examination indicated that there was some history of loss of control or potential for violence.  However, the record during this period does not contain reports that his irritability was accompanied by violence.  While the Veteran reported hitting a steering wheel in April 2010, he has not reported violence towards others.  Moreover, the Veteran denied physical aggression in March 2012.

The records from this period suggest that the Veteran experienced difficulty adapting to stressful circumstances.  The Board notes that the Veteran was described as having anxiety and reported trepidation at the prospect of starting a new job in June 2010.  However, the Veteran later reported that he experienced problems at work due to concentration problems and his struggle to help customers. But the Veteran consistently denied suicidal ideation during this period, including in April 2010, May 2010, June 2010, October 2010, December 2010, May 2011, July 2011, and March 2012.  No abnormalities were found in the Veteran's speech, appearance, or hygiene during this period - these were consistently found normal.  He was repeatedly described as alert and oriented.

In addition, the Veteran's GAF scores during this period have ranged from 59 to 60.  These scores are indicative of moderate symptoms and do not mandate the assignment of a 70 percent evaluation.  Moreover, the Board finds that the VA examiner's determinations and explanations provide the most probative evidence in determining the severity and manifestations of his PTSD.  Thus, the evidence does not warrant the assignment of a 70 percent rating.

The Board will next consider whether an initial disability rating in excess of 70 percent for the Veteran's PTSD is warranted for the period on and after June 4, 2012.  Based on the evidence of record from this period, the Board finds that a 100 percent rating is not warranted as the Veteran does not have total social and occupational impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

Notably, the assignment of the 70 percent evaluation is based on the June 4, 2012 VA examiner finding that the Veteran had occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective work and social relationships.  

The Board does not find, however, that the Veteran showed total occupational impairment during this period.  The December 2013 VA treatment record indicated that the Veteran lost his job as a barber due to his incarceration.  However, he appeared to be employed during the June 2015 VA examination as the examiner noted that the Veteran was maintaining his employment after attending barber school.  In addition, the Veteran's symptoms do not approximate total social impairment.  While the Veteran was separated from his wife in June 2012, they appeared to be reconciled by October 2012 when they were living together.  Even though the Veteran's marital relationship was strained by the time of the June 2015 VA examination, it remained intact.  Based on this evidence, total occupational and social impairment have not been demonstrated.

In addition, the Veteran's symptoms are not representative of a 100 percent disability rating.  The Board notes that the Veteran's short-term memory was determined to be impaired in March 2014.  However, the records from this period did not indicate that the Veteran had memory loss for the names of close relatives, his occupation, or his name.  The evidence does not show that the Veteran experienced disorientation to time or place as he was noted to be alert and oriented in October 2012, April 2013, March 2014, and April 2014.  The record additionally did not show a gross impairment in thought processes or communication.  The Veteran's thought processes were consistently noted to be normal.  The Veteran also had normal speech in April 2013, March 2014, April 2014, and June 2015.  Both the June 2012 and June 2015 VA examiners determined that the Veteran was capable of managing his financial affairs.  In addition, there were no documented problems related to the Veteran's hygiene or any other area that would suggest an intermittent inability to perform activities of daily living.

In terms of hurting himself or others, the Board notes that the Veteran was not found to have suicidal ideation until the June 2015 VA examination.  At that time, the examiner noted that his thoughts were episodic.  There was no plan or intent, and the Veteran did not have suicidal ideation during the examination.  The Veteran also maintained his denials of homicidal ideation throughout this period.  Thus, the record does not indicate that the Veteran is in persistent danger of hurting himself or others.  Moreover, the Veteran's GAF score from this period of 55 represents moderate rather than serious symptoms.  Thus, this score does not support a 100 percent rating.

Therefore, the Board finds that the rating criteria for the next higher 100 percent disability evaluation have not been met at any point on or after June 4, 2010.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-55. 

For each of these periods, the Board considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1) for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology involving sleep impairment, nightmares, intrusive thoughts, depression, anxiety, hypervigilance, mild memory loss, and suicidal ideation.  The impact of such psychiatric symptoms on occupational and social functioning is specifically contemplated in the General Rating Formula.  Furthermore, the General Rating Formula provides for higher ratings for PTSD.  Hence, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned scheduler ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD for the period prior to April 7, 2010 is denied.

Entitlement to an initial disability rating of 50 percent, but no more, for PTSD from April 7, 2010 to June 4, 2012 is granted.

Entitlement to an initial disability rating in excess of 70 percent for PTSD on or after June 4, 2012 is denied.


REMAND

Regarding the issue of TDIU, the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's service-connected disabilities on his ability to work.  The February 2014 Board remand instructed the AOJ to provide the Veteran with a VA examination that addressed his TDIU claim.  Although the Veteran was afforded a VA examination in June 2015, this examination did not consider the cumulative impact of the Veteran's service-connected disabilities on his ability to work.  As such, a social and industrial survey is needed.

In addition, the Veteran appears to receive treatment from the Lebanon VA Medical Center.  In light of the remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Lebanon VA Medical Center dated from June 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the preceding development, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and educational experience, irrespective of age and any nonservice-connected disorders.

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Veteran is service-connected for the following disabilities:  PTSD; lumbar spine strain; right Achilles tendon; and left Achilles tendon.

4.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


